DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/24/2022 is acknowledged. Group I is directed to claims 1-10, and 18-22. Applicant cancels claims 11-17, directed towards un-elected Group II.
Claim Objections
Claim 18 is objected to because of the following informalities: 
Claims 18 recites “A computer-implemented method of claim 1”, which should be recited as, “The computer-implemented method of claim 1”, since a dependent claim is expected to refer back to the base claim with a definite identifier. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 21 recites, “computer-readable medium…”, while claim 22 recites, “A carrier medium…”. After close inspection, the Examiner respectfully notes that the specification, as a whole, the recited limitations “computer-readable medium…”, while claim 22 recites, “A carrier medium…” could be a signal per se, which is directed to non-statutory subject matter.
A claim drawn to such a computer- readable medium and carrier medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents' Official Gazette notice published February 23,2010 (1351 OG 212).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
s 1-10, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 1, 1, 1, 1 respectively of U.S. Patent No. 11,210,849. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 11,210,849. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 11,210,849.
 	The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body.
 	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,210,849 in view of Khadyev (US 10,685,499).
 	Regarding claim 18, Patent No. 11,210,849 discloses a computer-implemented method of claim 1, a computed set of geometric structures corresponding to the set of interlacing strand spines (see claim 1).
 	Patent No. 11,210,849 is not fount disclosing within claim scope that, method further comprising generating a graphics output using corresponding to the set of interlacing strand spines.
 	However, Khadyev discloses a system and method to generate strand data maps of hair in a hair model (abstract), where, computed hair strands are rendered to be displayed (Col. 14, lines 23-30).
generating a graphics output using corresponding to the set of interlacing strand spines, because, combining prior art element with claim 1 of Patent No. 11,210,849, according to known method ready for improvement to yield predictable results is obvious.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 1-6, 10, 18-22 rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 7,418,371 hereinafter Choe) in view of Khadiyev (US 10,685,499) and Hu et al. (Hu, Liwen, et al. "Capturing braided hairstyles." ACM Transactions on Graphics (TOG) 33.6 (2014): 1-9 ; hereinafter Hu).
 	Regarding claim 1, Choe discloses a computer-implemented method for procedurally simulating braided strands of fibers (title, abstract, claim 1 and dependents, Col. 1, lines 20-25), the computer-implemented method comprising:
            obtaining a set of parameters of the braided strands of the fibers, the set of parameters indicating a braid spine (Our wisp model consists of a master strand 10 and numerous member strands 20, and the overall shape of the wisp is a generalized cylinder. This section describes the wisp generation algorithm under the assumption that the geometry of the master strand 10 is given; the method for generating the master strand 10 is presented in Section 2.2.
            We represent a strand as a Catmull-Rom spline, which is defined by and passes through a sequence of control points {p1, p2, . . . pn} The spline p(s) is parameterized within the range [0,1], so that p(0)=p1 and p(1)=pn correspond to the root and tip of the strand respectively , Col. 8, lines 50-60.
 
            We obtain the master strands 10 of a common pattern by synthesizing new strands that resemble a given prototype strand 30. To synthesize a new similar strand from the prototype 30, we adopt the example-based Markov chain models [6, 10, 28], but formulate it as a Gibbs distribution to mathematically control the degree of similarity between the prototype 30 and the synthesized strand 40, Col. 9, lines 61-67
…the method is not easily applicable to producing artificial hairstyles such as braids, Col. 13, lines 44-45. Also see figs. 8, 9);
 
            generating, based at least in part on the set of parameters, a set of strand spines that follow the braid spine within a tolerance according to the set of parameters (Our wisp model consists of a master strand 10 and numerous member strands 20, and the overall shape of the wisp is a generalized cylinder. This section describes the wisp generation algorithm under the assumption that the geometry of the master strand 10 is given; the method for generating the master strand 10 is presented in Section 2.2.
            We represent a strand as a Catmull-Rom spline, which is defined by and passes through a sequence of control points {p1, p2, . . . pn} The spline p(s) is parameterized within the range [0,1], so that p(0)=p1 and p(1)=pn correspond to the root and tip of the strand respectively  , Col. 8, lines 50-60
 
We obtain the master strands 10 of a common pattern by synthesizing new strands that resemble a given prototype strand 30. To synthesize a new similar strand from the prototype 30, we adopt the example-based Markov chain models [6, 10, 28], but formulate it as a Gibbs distribution to mathematically control the degree of similarity between the prototype 30 and the synthesized strand 40, Col. 9, lines 61-67
the method is not easily applicable to producing artificial hairstyles such as braids, Col. 13, lines 44-45. Also see figs. 8, 9); and
The purpose of the decomposition is to separate the intrinsic geometry of the strand from the deformations applied to it by styling procedures, Col. 10, lines 14-17.
Even though the geometries of the strands are defined after the wisps are generated (Section 2), the strands are regarded not existing yet, Col. 12, lines 52-55
Edit the geometry of the prototype strand 30: The user models the prototype strand 30 with a 3D spline curve, Col. 15, 8-10. Also see figs. 8, 9).
Although Choe discloses strands of hairs can be arrange in braids (Col. 13, lines 44-45), Choe is not found disclosing explicitly, that the strands are interlacing strands with spines. Choe is also not found disclosing explicitly, method is performed under the control of one or more computer systems configured with executable instructions.
However, Hu discloses braided strands comprised interlacing strand spines (see figs. 1, 2, 4, 5 … etc.), wherein strands can have different parameters, e.g. strand thickness, tube radius, patch geometry … etc. (225.4, ¶2-3). And Khadiyev discloses a system and method to generate strand data maps of a hair model (abstract), where the method can be implemented using executing instructions stored in a non-transitory computer-readable medium (abstract, Col. 4, lines 27 – 32, Col. 8, lines 6-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Choe with the teachings of Khadiyev and He, such that the method is performed under the control of one or more computer systems configured with executable instructions, and the strands interlacing strands with spines wherein the strands are configurable by varying parameter, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Regarding claim 2, Choe in view of Khadiyev and Hu discloses the computer-implemented method of claim 1, wherein the set of parameters include a path of the braid spine, a quantity of strands, and a thickness (Choe: Our wisp model consists of a master strand 10 and numerous member strands 20, and the overall shape of the wisp is a generalized cylinder. Col. 8, lines 50-53. Also see figs. 8, 9.
At the topmost level, the user sets the number of wisps Nw and the total number of hair strands Ns, Col. 11, lines 31-32;
Hu: fig. 5. In order to model the strand thickness in real braids, we augment the procedural model by expanding the centerlines to tubes, page 225:4, Col. 1, ¶2).
 	Regarding claim 3, Choe in view of Khadiyev and Hu discloses the computer-implemented method of claim 1, wherein the set of parameters include at least one of a size of a knot of the braided strands of the fibers (He: For example, braids can have different numbers of strands, and the orientation and the size of each knot can change along the braids , page 225.4, section 5 ‘Patch Fitting’, ¶1), a flyaway probability for flyaway fibers of the fibers along the braided strands of the fibers, or a knot tightness of the braided strands of the fibers.
Regarding claim 4, Choe in view of Khadiyev and Hu discloses the computer-implemented method of claim 1, wherein computing the set of first geometric structures Hu: In order to model the strand thickness in real braids, we augment the procedural model by expanding the centerlines to tubes. To compute the proper radius of these tubes, we expand an initially small radius until inter-tube penetrations occur , page 225.4, ¶2. fig. 5a, fig. 7).
 	Regarding claim 5, Choe in view of Khadiyev and Hu discloses the computer-implemented method of claim 1.
 	Choe in view of Khadiyev and Hu as combined does not disclose explicitly, further comprising assigning a set of fiber positions for the fibers within each geometric structure of the set of first geometric structures.
Khadiyev however discloses that Strand Data Map is created from a hair mesh disposed on a base surface 310a, from a viewpoint of actual hair strands in the mesh (Col. 11, lines 41-45). Khadiyev further discloses that in fig. 4, a process of interpolating a value for a strand of arbitrary hair based on data stored within a Strand Data Map, such as the Strand Data Map 201b illustrated in FIG. 2. He further discloses, assigning a set of fiber positions to calculate the interpolated Strand Data “s′” at coordinate (x′, y′) (see Col. 11, lines 4-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Choe in view of Khadiyev and Hu, to further include the another teaching of Khadiyev of assigning a set of fiber positions for the fibers within each geometric structure of the set of first geometric structures for 
 	Regarding claim 6, Choe in view of Khadiyev and Hu discloses the computer-implemented method of claim 5, wherein each fiber of the fibers represents a hair within a hair braid corresponding to the braided strands of the fibers (Khadiyev: abstract, see Col. 11, lines 4-45).
 	Regarding claim 10, Choe in view of Khadiyev and Hu discloses the computer-implemented method of claim 1, wherein the set of interlacing strand spines comprises three or more interlacing strand spines (Hu: figs. 5a-b).
Regarding claim 18, Choe in view of Khadiyev and Hu discloses a computer-implemented method of claim 1, further comprising generating a graphics output using a computed set of geometric structures corresponding to the set of interlacing strand spines (Choe: unit 84, fig. 13, Col. 14, lines 57-62. Here, rendering is understood as generating a graphics output).
Regarding claim 19, Choe in view of Khadiyev and Hu discloses a computer system for procedurally simulating braided strands of fiber, the computer system comprising: at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, causes the computer system to perform the method of claim 1 (Khadiyev: abstract, Col. 4, lines 27 – 32, Col. 8, lines 6-19).
Regarding claim 20, Choe in view of Khadiyev and Hu discloses a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the method of claim 1 (Khadiyev: abstract, Col. 4, lines 27 – 32, Col. 8, lines 6-19).
Regarding claim 21, Choe in view of Khadiyev and Hu discloses a computer-readable medium carrying instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the method of claim 1 (Khadiyev: abstract, Col. 4, lines 27 – 32, Col. 8, lines 6-19).
Regarding claim 22, Choe in view of Khadiyev and Hu discloses a carrier medium carrying image data that includes pixel information generated according to the method of claim 1 (Khadiyev: abstract, Col. 4, lines 27 – 32, Col. 8, lines 6-19).
 	[Examiner’s Note – if “non-transitory” limitation is added in claims 21, and 22, they might become substantively similar to claim 20]

Allowable Subject Matter
 	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection set forth in this office action.
 	The following is a statement of reasons for the indication of allowable subject matter: 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
 	Regarding claim 7, determining a set of flyaway tubes comprising a set of second geometric structures surrounds the set of first geometric structures; and generating flyaway fibers using the set of flyaway tubes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, are –
1. Hachmann, Hendrik, Maren Awiszus, and Bodo Rosenhahn. "3D braid guide hair reconstruction using electroluminescent wires." The Visual Computer 34.6 (2018): 793-804.
2. Sun, Chao, and Won-Sook Lee. "Braid Hairstyle Recognition based on CNNs." VISIGRAPP (4: VISAPP). 2017.
3. Zhang, Hui, Yiwen Zhong, and Jade Jiang. "Visualizing knots and braids with touchable 3D manipulatives." 2016 IEEE Pacific visualization symposium (PacificVis). IEEE, 2016.
4. Jung, Seunghwan, and Sung‐Hee Lee. "Hair modeling and simulation by style." Computer Graphics Forum. Vol. 37. No. 2. 2018.
 5. Kuribayashi (US 20210241510), 
6. Bowline et al. (US 2016/0078675).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN N FLORA/Primary Examiner, Art Unit 2619